Citation Nr: 0636566	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for respiratory disability 
(separate from the already service-connected disability 
described for rating purposes as postoperative residuals of a 
thoracotomy).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.
 
This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2005, additional evidence was received.  In July 
2006, the Board received the veteran's executed waiver of 
preliminary RO review of the new evidence.

In a May 2004 letter, the veteran reported that he had to 
give up his job due to his health problems.  The Board notes 
that the veteran's combined service-connected disability 
rating is 100 percent, effective from March 1999.  Since it 
would appear that a 100 percent schedular rating is a higher 
benefit that a total rating based on individual 
unemployability, the Board declines to view the May 2004 
letter as a claim for such a total rating based on individual 
unemployability.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

2.  The veteran's current chronic respiratory disability 
(separate from the already service-connected disability 
described for rating purposes as postoperative residuals of a 
thoracotomy) was not manifested during active duty service or 
for many years after discharge from service, and is not 
otherwise related to service or to the chest wound suffered 
during service.


CONCLUSION OF LAW

Chronic respiratory disability (separate from the already 
service-connected disability described for rating purposes as 
postoperative residuals of a thoracotomy) was not incurred in 
or aggravated by military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a VCAA letter was 
issued to the appellant in September 2002.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the September 
2002 VCAA notice preceded the January 2003 RO rating 
decision, there is no defect with respect to the timing of 
the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for a lung 
condition, but there has been no notice of the rating 
criteria used to determine the severity of the alleged 
disability, or the evidence needed to establish the effective 
date for compensation purposes.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in September 2002 in which it advised the 
veteran of what information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Since the Board concludes below that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating and effective date are rendered 
moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private and VA treatment records.  
The veteran has been afforded a VA examination in connection 
with his claim.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Laws and Regulations

The veteran contends that he currently suffers from a lung 
condition residuals of an in-service shrapnel wound to chest, 
or in the alternative that it is causally related to exposure 
to Agent Orange during active duty.  The Board notes here 
that service connection has already been established for 
several disabilities, including a lung disability currently 
described for rating purposes as postoperative residuals of a 
thoracotomy.

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

Analysis

The service personnel records confirm that the veteran had 
active duty in Vietnam.  Thus, he is presumed to have been 
exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii)).  
However, the lung disabilities at issue; to include bronchial 
asthma, pleural fibrosis and status post-pleural effusion of 
the right lung, are not included in the list of diseases 
associated with exposure to certain herbicide agents under 38 
C.F.R. § 3.309(e).  Accordingly, service connection for a 
lung condition may not be presumed to have been incurred as a 
result of the veteran's exposure to herbicides while on 
active duty in Vietnam.  Id.

The fact that the veteran's lung condition is not a disease 
associated with exposure to certain herbicide agents under 38 
C.F.R. § 3.309(e) does not preclude him from establishing 
service connection by way of proof of actual direct causation 
or manifestations within one year after service.  See Brock 
v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994) ("[p]roof of direct 
service connection . . . entails proof that exposure during 
service caused the malady that appears many years after 
service")).

The veteran's May 1969 induction examination report and 
report of medical history, are negative for any findings 
attributable to a lung condition.  A February 1970 medical 
report shows that he sustained multiple fragment wounds when 
he was injured by hostile fire in Vietnam in December 1969.  
The clinician noted that the veteran had a hemothorax treated 
with a chest tube which was removed in January 1970, with 
complete expansion.  His separation examination, dated in May 
1971, recorded a history of coughing up blood and having 
lived with someone who suffered from tuberculosis.  Upon 
examination, the clinician noted that there was dull 
percussion noted, decreased breath sounds at the left base 
with pleuritic rub and occasional inspiratory wheezes.

Multiple post-service chest x-rays reveal a metallic density 
over the left mid to upper lung field.  The post-service 
medical reports show complaints of chest pain, shortness of 
breath and inability to walk more than 100 yards due to 
getting short on breath, along with coughing (March 1981, 
January 1989).  In the 1990's, he was diagnosed with adult 
asthma.  These records also show incidents of respiratory 
infections, bronchitis and respiratory distress (September 
1972, January 1992, January 1999).  However, the Board 
believes it significant that although a September 1971 VA 
examiner duly noted the retained fragment in the left lung, 
the examiner reported that the veteran's respiratory system 
was clear.  Likewise, a November 1983 examination showed the 
lungs to be clear.  A January 1985 chest x-ray showed a 
metallic fragment in the area of the left 3rd rib, but the 
chest was otherwise normal.  A November 1989 VA hospital 
report shows that the lungs were clear.  Based on the 
totality of the competent evidence, the Board is compelled to 
find that the veteran did not have a chronic respiratory 
disability (other than the one already service-connected) for 
a number of years after service.  As such there is no 
persuasive evidence of a continuity of pertinent symptoms for 
many years after service to otherwise suggest a link to 
service. 

In January 2003 the veteran underwent a VA respiratory 
examination.  The examiner recorded a history of treatment 
for a right pleural effusion in the summer and the fall of 
2002, with no malignancy noted, along with a diagnosis for 
the right pleural fibrosis and chronic inflammation of 
unknown etiology.  He indicated that at the time, a link 
between his respiratory condition and exposure to Agent 
Orange was suggested by a clinical record.  The examiner 
diagnosed status post-shrapnel wound of the left chest in 
1969, with treatment for a left hemopneumothorax, with 
apparent full recovery; bronchial asthma, under treatment 
with inhalers; pleural fibrosis with chronic inflammation of 
unknown etiology, and; status post-pleural effusion of the 
right lung.  The examiner opined that it was unlikely that 
the shrapnel wound to the left anterior chest was responsible 
for the veteran's bronchial asthma or the current pleural 
effusion in his right lung field.  The January 2003 opinion, 
rendered after a review of the veteran's claims file 
(including service medical records and post-service medical 
records), when considered with the entire evidence of record, 
clearly weighs against his claim that he has a lung condition 
due to in-service trauma.  The latter opinion is the most 
probative evidence addressing the nexus question at hand 
because it was based upon a review of the record and it 
included a rationale for the opinion with citation to the 
clinical record.

In this case, the veteran has been diagnosed with a lung 
condition, to include bronchial asthma, pleural fibrosis and 
status post-pleural effusion of the right lung, but the 
preponderance of the medical evidence is against the claimed 
nexus between a lung disability and service.  The record is 
also devoid of medical or satisfactory lay evidence of 
continuity of symptomatology.  Voerth, supra; Savage, supra.  

The Board also views the January 2003 VA examiner's opinion 
as competent evidence arguing against a finding that the 
current asthma, fibrosis and right lung effusion are related 
to the service-connected postoperative residuals of a 
thoracotomy under 38 C.F.R. § 3.310, including by 
aggravation.  The January 2003 examiner clearly believed that 
there was no relationship of any kind between the two.  

At this point the Board does acknowledge the examiner's 
comment that there was a suggestion in 2002 clinical records 
of a relationship between pleural fibrosis with chronic 
inflammation and exposure to Agent Orange.  The 2002 records 
do show that a history of such exposure to Agent Orange was 
recorded, but it does not appear that these records include 
an medical opinion as to causation.  Moreover, the Board 
believes it significant that the January 2003 examiner 
described the fibrosis in the diagnoses as being of unknown 
etiology, thus demonstrating that the examiner did not 
believe that the disorder was due to Agent Orange exposure.  
In sum, the Board is unable to find anything in the medical 
record to support a finding that the veteran has a 
respiratory disorder which is at least as likely as not 
related to Agent Orange exposure. 

The Board acknowledges the veteran's honorable wartime 
service and his combat-related disorders.  The Board also 
understands the veteran's sincere belief that his current 
respiratory problems are due to the service-connected wound 
to the chest.  The Board also acknowledges statements in 
support of the veteran's claim.  However, as laypersons, 
neither the veteran, his son, nor the Board are competent to 
render opinions as to medical causation.  In questions such 
as the one presented in this case, the Board must rely on 
trained medical personnel.  The Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit-of-the-doubt rule is not for application 
and the claim must be denied.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


